Citation Nr: 0829233	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-16 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
Hepatitis C with cirrhosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to March 
1980.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In January 2007 and October 2007, the Board remanded this 
matter to the RO for additional evidentiary development.  A 
review of the record shows that the RO has complied with all 
remand instructions, to the extent possible.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A psychiatric disability was not diagnosed during the 
veteran's active service or manifested to a compensable 
degree within one year of separation, and the record on 
appeal contains no probative evidence indicating that the 
veteran's current psychiatric disability is causally related 
to his active service, any incident therein, or any service-
connected disability, including Hepatitis C with cirrhosis.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in active service, 
may not be presumed to have been incurred in service, and is 
not causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107(West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In this case, the Board finds that VA's VCAA notification 
duties have been satisfied.  In a May 2002 letter issued 
prior to the initial decision on the claim, the RO addressed 
all three notice elements delineated in the revised 38 C.F.R. 
§ 3.159.  The fact that the notice did not address either the 
relevant rating criteria or effective date provisions was 
harmless error because service connection is being denied, 
and therefore no rating or effective date is being assigned.  
Regardless, in March 2006, the RO sent the veteran a letter 
for the express purpose of notifying the veteran of the 
additional elements imposed by the Court in Dingess.  The RO 
has since reconsidered the veteran's claim, as evidenced by 
the June 2007 and May 2008 Supplemental Statements of the 
Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006); see also Medrano v. Nicholson, 21 Vet. App. 165 
(2007) (holding that a notice error may be cured by providing 
compliant notice, followed by a readjudication); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an Statement of the Case 
or Supplemental Statement of the Case, is sufficient to cure 
a timing defect).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the veteran to the extent necessary.  
Neither the veteran nor his representative has argued 
otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified or submitted by the veteran.  Despite being given 
the opportunity to do so, the veteran has neither submitted 
nor identified any additional post-service VA or private 
clinical records pertaining to his claim and none is evident 
from a review of the record.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2007).  In January 2007, after determining that 
there was insufficient evidence of record upon which to award 
service connection, the Board remanded the claim for the 
purposes of obtaining a VA medical examination and opinion 
regarding the etiology of the veteran's claimed psychiatric 
disability.  

Pursuant to the Board's remand instructions, the RO twice 
attempted to schedule the veteran for a VA medical 
examination in March 2007.  On both occasions, he failed to 
appear.  A Supplemental Statement of the Case was issued in 
June 2007 and the matter was returned to the Board.  See 38 
C.F.R. § 3.655 (2007) (regarding the consequences for failing 
to report for a VA medical examination without good cause).

Thereafter, VA received a statement from the veteran in which 
he indicated that the reason he had failed to report for his 
March 2007 VA psychiatric examinations was that he had been 
incarcerated.  He asked that the examination be rescheduled.

In October 2007, the Board again remanded the matter for 
additional evidentiary development, including rescheduling 
the veteran for a VA medical examination.  In its remand, the 
Board advised the veteran that it is his responsibility to 
report for scheduled VA medical examinations.  See 38 C.F.R. 
§ 3.326(a) (2007).  He was further advised of the 
consequences of failing to report without good cause.  
38 C.F.R. § 3.655 (2007).  Finally, he was advised that 
although VA's ability to provide examinations to incarcerated 
veterans may be limited by the circumstances of the 
incarceration, the United States Court of Appeals for 
Veterans Claims has held that VA must "tailor [its] 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans."  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).

Pursuant to the Board's remand instructions, the RO again 
scheduled the veteran for VA medical examinations, to be held 
in March 2008.  He was duly notified of the time and place of 
the appointments in a February 2008 letter.  There is no 
indication that notice of this examination was returned by 
postal authorities as undeliverable, nor has the veteran 
contended as such.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
Despite this, the veteran failed to report for the 
examination and neither furnished an explanation for his 
failure to report.  He was again notified of the consequences 
of his failure to report, as well as the provisions of 38 
C.F.R. § 3.655, in a May 2008 Supplemental Statement of the 
Case, but he did not respond.

VA regulations provide that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2007).  When, as 
here, entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2007).

In this case, as set forth above, a VA medical examination 
was necessary to establish entitlement to the benefit sought.  
Despite receiving notification of the scheduled examination, 
the veteran failed to appear without explanation.  The Board 
notes that in July 2008 written arguments, the veteran's 
representative asked for a third remand of this matter, 
stating that the veteran's failure to report for the 
rescheduled VA medical examination without explanation 
"implied" that there had been "some extraneous 
circumstances" such as incarceration which had prevented him 
from attending.  

Indeed, the record on appeal indicates that the veteran has a 
long history of felony convictions, incarcerations, and 
probation violations.  A check of public databases, however, 
contains no indication that the veteran has been 
reincarcerated since his last reported incarceration in 2007.  
Regardless, it is not VA's responsibility to determine the 
veteran's whereabouts, nor is it VA's burden to divine the 
reason for the veteran's failure to report for his VA 
examination without explanation.  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).

In this case, as set forth above, the Board determined that a 
VA medical examination was necessary to establish entitlement 
to the benefit sought.  Despite receiving notification of the 
rescheduled examinations, the veteran failed to appear 
without explanation.  The record on appeal contains no 
indication, nor has the veteran contended, that he had good 
cause for failing to report for his scheduled VA medical 
examination.  Under these circumstances, the Board concludes 
that the veteran lacked good cause to miss the scheduled, 
necessary examination and the claim must be rated based on 
the evidence of record.  Turk v. Peake, 21 Vet. App. 565, 568 
(2008).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran.  


Background

The veteran's service medical records show that at his July 
1976 military enlistment medical examination, he reported a 
history of trouble sleeping.  He also reported a history of 
hospitalization two years prior for excessive alcohol 
consumption.  On clinical evaluation, no psychiatric 
abnormalities were identified.  

In-service medical records show that the veteran received 
counseling through the Alcohol and Drug Abuse Prevention and 
Control Program (ADAPCP) between December 1978 and March 
1979.  In December 1979, the veteran was seen in the mental 
hygiene clinic.  He was described as antisocial and immature.  
He was fully alert, fully oriented, his mood was appropriate, 
and his thinking process was normal.  The impression was that 
the veteran had a personality disorder.  The examining 
physician indicated that the veteran had a number of 
personality difficulties, which had been manifested through 
irresponsible, manipulative, and socially maladaptive 
behavior patterns, all of which had and would continue to 
bring him in direct conflict with his supervisors and the 
military system.  It was noted that counseling by the ADAPCP 
staff had produced no appreciable improvement in the 
veteran's behavior.  The examiner noted that the veteran had 
exhibited maladaptive behavior prior to his entry onto active 
duty, including excessive use of alcohol.  Because of the 
long term nature of his difficulties, the examiner concluded 
that further counseling would produce little positive change.  

At his February 1980 military separation medical examination, 
the veteran claimed that he felt nervous all the time.  No 
psychiatric abnormalities were identified.  The veteran was 
discharged from the military in March 1980 due to 
unsuitability, personality disorder.  

In February 1983, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
malignant melanoma.  His application is silent for complaints 
or findings of a psychiatric disability, as is medical 
evidence assembled in connection with the claim, including VA 
clinical records dated from January to February 1983, as well 
as March 1983 and April 1984 VA medical examination reports.  

The RO granted service connection for malignant melanoma, 
effective February 2, 1983, noting that the veteran had 
undergone excision of malignant melanoma of his right arm 
during service and that post-service medical records noted a 
recurrence of such malignant melanoma in 1983.  

In October 1984, the veteran was hospitalized for evaluation 
of a possible recurrence of his service-connected malignant 
melanoma.  During the course of admission, the veteran was 
noted to have symptoms suggestive of exogenous depression and 
he was started on antidepressant therapy.  The diagnoses on 
discharge included exogenous depression.  

Subsequent VA clinical records, dated from March 1985 to 
January 1987 show that the veteran continued to receive 
treatment for several conditions, including malignant 
melanoma.  These records are negative for complaints or 
findings of a psychiatric disability.  At a VA medical 
examination in April 1986, the examiner indicated that there 
was no evidence of behavioral, mood, emotional, or thought 
disorder symptoms.  The veteran denied a history of alcohol 
abuse.  

In November 1987, the veteran submitted a request for an 
increased rating for his service-connected malignant 
melanoma, claiming that his disability included symptoms such 
as nerve damage, headaches, weight loss and stomach problems.  
His claim, however, is silent for any reference to a 
psychiatric disorder.  VA medical records received in 
connection with the claim show that in January 1987, the 
veteran complained of symptoms such as weight loss and 
fatigue.  It was noted that he was recently separated from 
his spouse and that his house had burned down.  The 
assessment was possible reactive depression as cause of 
weight loss.  The veteran was referred to the psychiatric 
clinic but he did not attend.  

Subsequent VA clinical records, as well as medical records 
from the Missouri Department of Corrections, dated to 
December 1992 are negative for complaints or findings of a 
psychiatric disability.  At a July 1991 VA neurological 
examination, mental status examination showed that the 
veteran had normal grooming, posture, and psychomotor 
activity.  He was freely verbal, logical, and coherent.  His 
mood was euthymic with appropriate affect and low emotional 
tone.  His thought content revealed no evidence of psychosis 
and no major cognitive deficits were elicited.  

Additional clinical records show that in March 1992, the 
veteran was seen in the VA neurology clinic in connection 
with multiple complaints.  The impressions included 
depression and chronic pain.  Subsequent VA clinical records 
dated to July 1994, however, are negative for complaints or 
findings of a psychiatric disorder.  

In April 2001, the veteran submitted a claim of service 
connection for hepatitis C.  In connection with his claim, 
the veteran underwent VA medical examination in October 2001.  
In reviewing the record, the examiner noted that the 
veteran's service medical records alluded to a hepatitis 
process, although no specific type was diagnosed.  He noted 
that in June 1999, the veteran was diagnosed as having a 
positive Hepatitis C antibody blood test.  A subsequent liver 
biopsy showed chronic hepatitis, stage III.  On examination, 
the veteran complained of occasional abdominal pain, 
decreased appetite, fatigue, insomnia, and mild depression.  
The veteran was asked about the origin of his Hepatitis C, 
but he denied a history of high risk activities, such as IV 
drug use and tattoos.  The diagnoses included Hepatitis C, as 
likely as not related to hepatitis during service.

In a November 2001 rating decision, the RO granted service 
connection for Hepatitis C and assigned an initial 10 percent 
disability rating.  The RO later increased the initial rating 
to 40 percent.  

In March 2002, the veteran submitted a claim of service 
connection for depression, secondary to Hepatitis C.  In 
support of his claim, he submitted VA clinical records 
showing that at a November 2001 VA gastroenterology 
consultation, the veteran complained of increasing issues 
with depression, insomnia, crying spells, and irritability.  
The assessments included depression.  In February 2002, he 
was referred for psychiatric evaluation.  On examination, he 
reported that he had a long history of depression, dating 
back five years when he ended a personal relationship.  He 
also reported that he had a history of alcohol abuse, but 
claimed that he stopped drinking one year ago.  The veteran 
indicated that his current symptoms included mood 
fluctuations, depression, irritability, and sleeping 
problems.  The impression was adjustment disorder with mixed 
emotions.  

The veteran underwent VA medical examination in September 
2002, at which he reported that he had received mental health 
services during service and that he had been discharged from 
service due to a personality disorder.  The examiner 
indicated that she found no documentation of this in the 
claims folder and the veteran indicated that he would provide 
proof of such a diagnosis in service after the examination.  
Additionally, the veteran reported that following his 
separation from service, he did not receive any psychiatric 
treatment until 2002, when depression became a problem 
relative to the side effects of his cancer treatment.  The 
examining psychologist noted that a review of the record 
showed that the veteran had been diagnosed with possible 
reactive depression in 1987 relative to marital conflicts and 
his house burning down, but did not follow up on a 
recommendation to obtain psychiatric treatment.  The veteran 
confirmed this history.  The veteran further acknowledged a 
history of alcohol abuse, which he claimed began during 
service, but stated that he had abstained since beginning 
interferon treatment for hepatitis.  The examiner noted that 
medical records contained a notation of chronic pain in 2002, 
but that the veteran mentioned pain complaints only when 
prompted and demonstrated no typical pain behaviors.  After 
examining the veteran, the examiner nonetheless diagnosed 
pain disorder associated with psychological factors and 
general medical condition.  Also diagnosed were chronic 
dysthymia and alcohol dependence in sustained full remission.  
The examiner indicated that the veteran's pain disorder 
"appears to be the result of both past and present medical 
treatments for malignant melanoma, and contributing to 
persisting periods of depression that include no suicidal 
features."  She noted that while there was some question of 
a personality disturbance based on history and clinical 
interview, the evidence was not substantial enough to warrant 
inclusion in the final diagnostic picture.  She noted that 
while the veteran indicated that his depressed mood began 
during service and that he received treatment for a mood 
disturbance, there was no documentation to support this and 
that his mood disturbance appeared significantly related to 
several factors, including medical status, divorce, and 
"other losses" that occurred both during service and 
thereafter.  Therefore, she concluded that "a service-
connected depression diagnosis secondary to Hepatitis C with 
cirrhosis cannot be made at this time."  

In a September 2003 letter, the veteran indicated that he 
wished to amend his claim to include service connection for a 
chronic pain disorder and a personality disorder.  In support 
of his claim, he submitted a photocopy of his February 1980 
military separation medical examination report.  The copy 
submitted by the veteran, however, had been altered to show 
that psychiatric evaluation was "abnormal" at the time of 
separation in that a "personality disorder" was noted.  On 
the original document, however, psychiatric evaluation was 
normal.  The copy was further altered to show that the 
veteran checked "yes" on a report of medical history 
indicating that he had a history of depression or excessive 
worry.  On the original document, the veteran had denied such 
a history.  

Also received in support of the veteran's claim were 
additional VA clinical records, dated from January to 
November 2003, showing that the veteran received treatment 
for several conditions, including major depression with 
psychosis, antisocial personality disorder, anxiety disorder, 
and pain disorder.  

In October 2003, the veteran again underwent VA medical 
examination at which he claimed that his depression began 
during service after he was diagnosed with melanoma.  He 
claimed that he had been depressed since that time and was 
angry at the Army because "they kicked me out more or 
less."  The veteran explained that he got an Article 15 and 
started drinking, which led to his discharge.  After 
examining the veteran, the examiner concluded that the 
veteran met the criteria for a diagnosis of depressive 
disorder with depressed mood, decreasing concentration, 
irritability, and poor motivation.  She indicated that the 
veteran's anxiety appeared to be part of this syndrome and 
that a diagnosis of personality disorder, not otherwise 
specified, with antisocial features, was also warranted.  The 
examiner noted that according to the veteran, his depressive 
condition predated his pain condition secondary to Hepatitis 
C, in that he dated its onset to service.  

In a January 2004 rating decision, the RO denied service 
connection for a chronic pain disorder and a personality 
disorder.  The veteran did not appeal.  

Additional VA clinical records, dated to June 2007, show that 
the veteran continued to seek treatment for numerous 
conditions.  In March 2004, the veteran sought treatment for 
depression, which he indicated had been present for the past 
six years.  In April 2004, the veteran complained of symptoms 
such as depression, decreased energy, and apathy.  The 
impression was depression, not otherwise specified, 
relationship to Hepatitis C unclear, may be related to 
medical condition.  The following month, the veteran was seen 
in the mental health clinic.  The diagnosis was major 
depression with psychotic features.  In June 2004, the 
diagnoses included generalized anxiety disorder.  In January 
2005, the diagnoses included major depression and history of 
psychosis, not otherwise specified.  In June 2007, the 
veteran was hospitalized for an apparent manic-like episode.  
It was unclear whether this was due to mania from true 
bipolar disorder, whether it was withdrawal from marijuana or 
alcohol, or whether it was agitation from excessive use of 
caffeine.  The veteran was evaluated, including via a full 
MMPI-II, but the validity was doubtful, perhaps due to 
cultural deficits, carelessness, or alcohol halluncinosis.  
Near the end of his hospitalization, he seemed to be 
demonstrating a major depressive disorder.  

As discussed in detail above, in January 2007 and October 
2007, the Board determined that the medical evidence of 
record was insufficient to award the benefit sought and that 
a VA medical examination was necessary in order to clarify 
the nature and etiology of the veteran's current psychiatric 
disability.  Unfortunately, the veteran failed to appear for 
multiple scheduled examinations and the Board is now 
compelled to adjudicate the claim based on the evidence of 
record.  38 C.F.R. § 3.655.  


 Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.

Service connection for certain diseases, such as a psychosis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

Service connection is also warranted where the evidence of 
record shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for a psychiatric 
disability.  He has advanced multiple theories of entitlement 
during the course of this appeal, including that his current 
psychiatric disorder was incurred during active duty or is 
causally related to or aggravated by a service-connected 
disability, including hepatitis C with cirrhosis or malignant 
melanoma.  

As discussed above, in a clinical setting, the veteran has 
reported that he developed depression during service after he 
was diagnosed as having malignant melanoma.  He reported that 
he received mental health counseling during service.  The 
veteran claims that he has been depressed since service.  

Although the veteran did receive counseling during service 
for substance abuse, he was diagnosed as having a personality 
disorder, which is not a disability subject to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  The veteran's 
service medical records are entirely negative for diagnoses 
of a psychiatric disability, including depression.  Likewise, 
the record on appeal contains no evidence of a diagnosis of a 
psychiatric disability, including depression, for several 
years after the veteran's separation from active service.  As 
discussed in detail above, the first notation of a 
psychiatric disability is not until October 1984, more than 
four years after his separation from service, when the 
veteran was diagnosed as having symptoms suggestive of 
exogenous depression.  

The Board has considered the provisions of 38 C.F.R. § 
3.303(b), in light of the recent recollections of the veteran 
in clinical settings that he has had depression since 
service.  See Savage v. Gober, 10 Vet.  App. 488 (1997).  

As a preliminary matter, the Board notes that the veteran is 
not competent to conclude that his symptoms of depression 
were a manifestation of a psychiatric disability, a condition 
which is certainly not subject to lay diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  That is to say, the Board finds no basis for 
concluding that a lay person would be capable of discerning 
what disability his symptoms such as depression represented, 
in the absence of specialized training.  This is particularly 
true in this case since the record on appeal shows that the 
veteran has been diagnosed as having multiple disorders, 
including a personality disorder and a substance abuse 
disorder.  

In any event, the Board finds the veteran's statements to be 
lacking in credibility.  First, the post-service record on 
appeal does not support recent recollections of a psychiatric 
disability in service and on a continuous basis thereafter.  
Again, no psychiatric disability was identified at the 
veteran's February 1980 military separation examination, 
including depression.  Psychiatric examination was normal at 
that time.  Moreover, on a report of medical history, the 
veteran specifically denied a history of depression or 
excessive worry.  

Additionally, the record on appeal shows that when the 
veteran filed his original application for VA compensation 
benefits in February 1983, he made no reference to a 
psychiatric disability.  Similarly, medical evidence 
assembled in connection with that claim, including VA 
clinical records dated from January to February 1983, as well 
as March 1983 and April 1984 VA medical examination reports, 
is entirely negative for complaints or findings of a 
psychiatric disability, including depression.  

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  The record here 
discloses a years-long span without any clinical evidence to 
support any assertions of in-service psychiatric disability 
or a continuity of symptomatology thereafter.  The fact that 
the contemporaneous records do not provide subjective or 
objective evidence that supports any recent contention that 
the veteran experienced continuous symptomatology since 
service is highly probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Additionally, this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had a 
disease or injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of a psychiatric disability in service or post-
service complaints, symptoms, or findings for more than four 
years after the period of active duty is itself evidence 
which tends to show that a psychiatric disability did not 
have its onset in service or for several years thereafter.  
See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  

In any event, the Board notes that the record contains an 
obviously altered service medical record which the veteran 
submitted in support of his claim for VA compensation 
benefits.  As described above, the altered service medical 
record includes a notation to the effect that psychiatric 
examination was "abnormal" at the time of his separation 
from service.  The original document, however, indicates that 
psychiatric examination was normal.  Additionally, the 
document was altered to show that the veteran reported a 
history of depression or excessive worry at the time of his 
separation from service when, in fact, he had specifically 
denied this.  The submission of such an altered document, in 
the Board's view, renders the veteran's statements not 
credible, believable, or persuasive for purposes of this 
appeal.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza, 7 Vet. App. at 510-511 ("The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.").  For these reasons, the Board 
finds that the record currently on appeal is wholly lacking 
any probative evidence of a psychiatric disability in service 
or for several years thereafter.  Again, the veteran's 
original service medical records are negative for notations 
of a psychiatric disability, and the post-service medical 
record is similarly negative for notations of a psychiatric 
disability for several years after service separation. 

Although the most probative evidence in this case shows that 
a psychiatric disability was not present during the veteran's 
active service or for several years thereafter, as set forth 
above, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).  Similarly, if there is 
competent evidence that the veteran's current psychiatric 
disorder is causally related to or aggravated by any service-
connected disability, secondary service connection may be 
established.  38 C.F.R. § 3.310.  

The medical evidence currently associated with the record on 
appeal, however, contains no probative evidence of a link 
between the veteran's current psychiatric disorder and his 
active service, any incident therein, or any service-
connected disability.  

The Board has considered the VA clinical records discussed 
above in which the impression was depression, not otherwise 
specified, relationship to Hepatitis C unclear, may be 
related to medical condition.  

Even assuming for the sake of argument that the medical 
professional completing this assessment meant to say that the 
veteran's depression may be related to the medical condition 
Hepatitis C or some other service-connected medical 
condition, the Board must assign the opinion limited 
probative value.

It is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the words "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Concerning this, the Board notes that reasonable doubt is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  Thus, the Board finds that the medical 
evidence discussed above does not provide a basis upon which 
to award service connection for a psychiatric disability, 
including major depression.  

Similarly, the Board has considered the September 2002 and 
October 2003 VA medical examination reports, but must assign 
them limited probative value.  

As noted, in the September 2002 VA medical examination 
report, the examiner's diagnoses included chronic dysthymia.  
The examiner further indicated that the veteran's mood 
disturbance appeared significantly related to several 
factors, including medical status, divorce, and "other 
[unspecified] losses" that occurred both during service and 
thereafter.  Therefore, she concluded that "a service-
connected depression diagnosis secondary to Hepatitis C with 
cirrhosis cannot be made at this time."  

The Board notes that the medical opinion provided by the 
examiner is limited in its probative value as it is 
inartfully worded, making her conclusions quite unclear.  
While it seems evident that the examiner concluded that the 
veteran's depression is not secondary to his service-
connected Hepatitis C, it is unclear whether she was of the 
opinion that the veteran's depression was incurred during 
service or related to his service-connected malignant 
melanoma.  Moreover, the Board notes that it does not appear 
that the examiner reviewed the veteran's claims folder in its 
entirety, as she was unable to locate service medical records 
showing that the veteran received mental health counseling.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
see also Black v. Brown, 10 Vet. App. 279 (1997) (holding 
that a medical opinion is inadequate when it is unsupported 
by the evidence).  For these reasons, the Board assigns this 
examination report little probative value.  

With respect to the October 2003 VA examination report, as 
discussed above, the examiner noted that the veteran had 
reported that his depression began during service and had 
been present since that time.  After examining the veteran, 
the examiner concluded that the veteran met the criteria for 
a diagnosis of depressive disorder.  The examiner noted that 
according to the veteran, his depressive condition had its 
onset during service.  

Although the Board has carefully considered this examination 
report, it finds that it does not provide a sufficient basis 
upon which to service connection.  The Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence to 
support a claim for service connection.  LeShore v. Brown, 8 
Vet. App. 406 (1995); see also Swann v. Brown, 5 Vet. App. 
229 (1993) (Where the examiner relies on history as related 
by veteran, the diagnoses can be no better than the facts 
alleged by veteran).  Additionally, as discussed in detail 
above, the veteran's statements regarding the onset of his 
psychiatric disability are lacking credibility.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion 
based upon an inaccurate factual premise is not probative).  
For these reasons, the October 2003 examination report is not 
probative and does not provide a basis upon which to award 
service connection.  

The Board finds that there is no other probative evidence of 
record linking the veteran's current psychiatric disability 
to his active service, any incident therein, or any service-
connected disability.  The Board has considered the veteran's 
contentions to the effect that service connection is 
warranted on a direct basis, or secondary to one of his 
service-connected disabilities, or on the basis of 
aggravation.  As the record does not establish that he 
possesses a recognized degree of medical knowledge, however, 
he lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, the Board finds that the most probative evidence 
shows that the veteran's psychiatric disability was not 
present during his active service or for at least several 
years thereafter and the record on appeal contains no 
probative evidence that the veteran's current psychiatric 
disability is causally related to his active service or any 
incident therein, nor is it causally related to or aggravated 
by any service-connected disability, including hepatitis C 
and malignant melanoma.  

As set forth above, in January and October 2007, after 
reviewing the evidence of record, the Board determined that 
the evidence was insufficient to establish service connection 
for a psychiatric disability and remanded the matter to 
obtain a medical examination and opinion in connection with 
the veteran's claim.  The veteran failed to report without 
explanation.  Therefore, the record continues to provide an 
insufficient basis upon which to award service connection for 
a psychiatric disability.

For the reasons discussed above, the preponderance of the 
evidence is against the claim of service connection for a 
psychiatric disability and the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
Hepatitis C with cirrhosis, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


